Citation Nr: 1342776	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-35 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability to include as secondary to service-connected osteoarthritis left knee, status post total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to October 1972 and from April 1973 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue has been recharacterized to comport with the evidence of record. 
 
The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As the evidence is insufficient to decide the claim, further development under the duty to assist is needed.

Service treatment records show the Veteran suffered a right knee sprain in July 1970 after he fell on his knee.  

At a VA examination in October 2010 a VA examiner opined that the resolved sprain sustained more than 20 years ago was not the cause of the Veteran's total right knee replacement.  In an addendum received in December 2010, the examiner stated that the right knee total replacement was not caused by or related to military service.    

At the hearing in August 2013, the Veteran testified that he has chronically favored his left knee because it was more severe than the right knee.  

In August 2013, the Board received medical records and a letter regarding nexus from the Veteran's private physician, Dr. Millet.  In the letter, Dr. Millet indicated that the Veteran's right knee pain has been felt to be related to his many years of military service, and eventually favoring the left knee caused him to have problems with his right knee.  Dr. Millet's medical records showed the Veteran was treated for right knee pain in March 1995 after he slipped and fell on the right knee directly.  He was diagnosed with right knee contusion and patellofemoral arthrosis at that time.  Another treatment record shows that in November 1996, the Veteran suffered a twisting injury of the knee with residual popping, snapping, swelling, and pain on weight-bearing.  X-rays showed mild degenerative changes and he was diagnosed with a possible tear of the lateral meniscus and mild sprain of the lateral collateral ligament.  

The Board notes that the October 2010 and December 2010 VA opinions do not address all applicable theories of entitlement to service connection.  The Board further notes that in his August 2013 letter, Dr. Millet did not offer any rationale for his opinion nor did he acknowledge or discuss the Veteran's two intervening right knee injuries.  In light of the record, an examination is necessary.  Furthermore, the Veteran's account of chronically favoring his left knee is accepted as credible, and this history must be considered in the formulation of the new opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the Veteran's claim of secondary service connection for his right knee disability.

2.  Afford the Veteran a VA examination, by a VA examiner who has not previously examined him, to determine:

a).  Whether it is at least as likely as not that the current right knee disability is a progression of the in-service finding of right knee sprain or, the development of a new and separate condition?  

In the alternative:

b).  Is it at least as likely as not that any current right knee disability is caused by or aggravated by the Veteran's service-connected osteoarthritis left knee, status post total knee replacement? 

The examiner is advised that the Veteran's account of chronically favoring his left knee is accepted as credible and must be considered in the formulation of the opinion.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to a service-connected disability as contrasted to a temporary worsening of symptoms.   

The entire claim file must be reviewed by the examiner.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


